Citation Nr: 1447176	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  14-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for Parkinson's disease, including as secondary to herbicide exposure.  

3.  Entitlement to service connection for prostate cancer, including as secondary to herbicide exposure.  

4.  Entitlement to service connection for a heart disability, including as secondary to herbicide exposure.  

5.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.  

6.  Entitlement to service connection for loss of use of a creative organ, including as secondary to prostate cancer.

7.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who retired from active duty in January 1979 after 27 years of service beginning in December 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and is not shown to have been exposed to an herbicide agent in service, including while serving in Thailand. 

2.  The Veteran did not suffer a stroke in service, or until many years thereafter, and his residuals of a stroke are not shown to be related to an event, injury, or disease in service.

3.  Parkinson's disease was not manifested in service or in the first postservice year, and the Veteran's Parkinson's disease is not shown to be related to his service.

4.  Prostate cancer was not manifested in service, or within a year following discharge from active duty, and is not shown to be related to the Veteran's service.

5.  A heart disability was not manifested in service or in the first postservice year, and the Veteran's current heart disability is not shown to be related to his service.

6.  Type 2 diabetes mellitus was not manifested in service or in the first postservice year, and is not shown to be related to the Veteran's service.

7.  Erectile dysfunction (affecting use of a creative organ) was not manifested in, or shown to be related to, the Veteran's service.

8.  The Veteran has not established service connection for any disability.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a stroke is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for Parkinson's disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  Service connection for erectile dysfunction (for the purpose of establishing entitlement to special monthly compensation for loss of use of a creative organ) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2014).

7.  The criteria for establishing entitlement to special monthly compensation based on the need for regular aid and attendance are not met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2012, and February and May 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The record contains service and pertinent postservice treatment records.  The Veteran claims herbicide exposure during service in Korea (during service there from October 1953 to December 1954) and in Thailand (in service from January 1969 to January 1970).  The RO sought verification of the Veteran's claimed exposure pursuant to VA's Adjudication Procedure Manual provisions.  After repeat attempts to secure from Veteran more detailed information regarding the circumstances of his alleged exposure to herbicides in detail (e.g., time frame, nature of his duties that resulted in exposure, and location) and his failure to provide such details, it was determined that the information was insufficient to send to U.S. Army and Joint Services Records Research Center (JSRRC) for verification or to conduct further research regarding such exposure.  In July 2013 the RO issued a formal finding on lack of information required to verify that the Veteran meets the criteria for presumptive or factual exposure to Agent Orange.  

In April, May, and June 2013, the Veteran was afforded examinations and assessments, by and on behalf of VA, for ischemic heart disease/stroke and prostate cancer, and the record also reflects he has a diagnosis of, and receives treatment for, diabetes.   He was not provided further VA examinations (for the other disabilities or to address any deficiencies in the examinations/assessments that were made.  An examination or medical opinion is necessary if the record contains competent evidence of a diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability (but does not contain sufficient competent medical evidence to decide the claim).  38 C.F.R. § 3.159(c)(4).  Because there is no information or evidence in the record that shows or suggests that any of the disabilities at issue in this appeal may be related to service (as exposure to herbicides in service is not shown) even the "low threshold" standard for determining when an examination is necessary endorsed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and further VA examinations are not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including diabetes mellitus, cardiovascular disease, malignant tumors, and Parkinson's  disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus, cardiovascular disease, malignant tumors, and Parkinson's). 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran served in Vietnam (or is shown to have otherwise been exposed to Agent Orange/herbicides in service, certain diseases (including type 2 diabetes mellitus, ischemic heart disease (IHD), Parkinson's disease and prostate cancer) may be service connected on a presumptive basis as due to such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307, 3.309(e). 

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id. 

If herbicide exposure cannot be conceded based upon the facts described above, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id. 

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's service personnel records show that in 1953 and 1954 he served in Korea, and that from January 1969 to January 1970he was assigned to "CoC809th EngrBn (Const) FEPA-Thailand".  His occupational specialties in service were armor/unit supply specialist and subsistence storage specialist.  He alleges that during his tour of duty in Thailand he was exposed to herbicides, and as a result of such exposure developed Parkinson's disease, prostate cancer, a heart disability, and diabetes mellitus (which in turn caused complications including a stroke and erectile dysfunction (ED)).  

The Veteran's STRs are silent for stroke, Parkinson's disease, prostate cancer, any heart disability, and/or diabetes mellitus.  On November 1978 retirement examination his neurological, urological, cardiovascular, and endocrine systems were normal; laboratory studies for "sugar" were negative and an EKG [electrocardiogram] was interpreted as within normal limits.  

The earliest postservice medical evidence in the record is a March 2009 report of private hospitalization.  The Veteran was admitted with complaints of exertional shortness of breath and daily chest discomfort with minimal exertion.  It was noted that he had a history of type 2 diabetes mellitus and hyperlipidemia, but no prior history of coronary artery disease (CAD).  He was found to have coronary artery disease, and underwent coronary artery bypass surgery.  

Private progress notes from April to June 2010 show the Veteran had diagnoses of type 2 diabetes mellitus (uncontrolled), high cholesterol, Parkinson's, and CAD/post coronary artery bypass graft (CABG).

During a May 2010 clinic visit, the Veteran's private physician, Dr. Oropilla, informed him that he had Parkinson's tremor.  In August 2010 the Veteran saw Dr. Oropilla for follow-up of right hand tremors, memory loss, and behavioral problems.  His wife was present during the visit and reported that the Veteran had deteriorated in the last two years.  The impression was that the Veteran had deterioration in his behavior, personality, aggressiveness, memory, as well as Parkinsonian symptoms of the right hand, likely secondary to Parkinson's syndrome, likely secondary to a condition such as cortical basal degeneration.  

A February 2011 MRI of the brain revealed findings of small vessel ischemic disease with encephalomalacia in the right parietrooccipital region and changes of small vessel ischemic disease in the periventricular white matter.  No mass or acute infarct was identified.  The examination was limited due to motion induced artifact.

In October 20 11, the Veteran was found to have elevated PSA studies; in January 2012 adenocarcinoma of the prostate was diagnosed by needle biopsy.  

In a  May 2013 IHD assessment/ questionnaire a physician noted the Veteran had IHD with pertinent diagnoses of stroke/CVA (cerebrovascular accident), coronary atherosclerosis and hypertension.  Additional diagnoses noted were type 2 diabetes mellitus and chest pain.  On May 2013 prostate cancer assessment/ questionnaire a physician noted that the Veteran had prostate cancer diagnosed in January 2012.  It was also noted that he had erectile dysfunction, which is not likely attributable to the  prostate cancer.

On a June 2013 VA medical advisory based on review of the record, the consulting provider opined, in essence, that the Veteran's stroke is unrelated to his service; the provider noted that the Veteran had an ischemic CVA in the 2000's. which was due to ischemic small vessel disease and lacunar infarcts, and that the causes of this type of CVA were hypertension and possibly age.  

Regarding IHD, the medical advisor opined that it was less likely than not (less than 50 percent probability) incurred in or caused by a claimed injury, event, or illness in service.  The provider explained that the Veteran was first found to have CAD in 2009, and had multiple risk factors for developing CAD to include, hypertension, diabetes, age, male sex, hyperlipidemia, and strong family history of CAD, all of which contributed to his CAD, with the greatest risk being diabetes.

A July 2013 VA primary care note, shows assessments of poorly controlled diabetes mellitus, post CABG CAD, and prostate cancer on chemotherapy.  A July 2014 VA primary care note, noted the Veteran had a neurological event in June 2014 when he could not speak, and became pale; a CT [computed tomography] scan was interpreted as showing no CVA, and probable  transient ischemic attack (TIA).  The assessments were diabetes, uncontrolled, Alzheimer's dementia, CAD and recent TIA.

The Veteran's  STRs are silent for complaints, symptoms, treatment, or diagnosis of a stroke, Parkinson's disease, prostate cancer, a heart disability, and diabetes mellitus or any potentially related of such disorders.  On November 1978 retirement examination his neurological, urological, cardiovascular, and endocrine systems were normal; laboratory findings for "sugar" were negative and his EKG was within normal limits.  As such disabilities (diabetes, cardiovascular disease, any cerebrovascular disease underlying a stroke, Parkinson's disease, and prostate cancer, were also not shown to have been manifested in the first postservice year, service connection for any of these disabilities on the basis that they became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The analysis progresses to whether any of the claimed disabilities may somehow otherwise be related to service.  The only theory of entitlement alleged (basis for a nexus between the claimed disabilities, each of which is currently shown, and the Veteran's service), and none other is suggested by the record, is that the disabilities resulted from claimed exposure to Agent Orange in service (and is entitled to consideration of his claims under the presumptive provisions of 38 U.S.C.A. § 1116.  It is not shown by the record (or even alleged) that the veteran actually set foot in Vietnam.  He has claimed exposure  to herbicides in the course of his service in Korea and Thailand.  Notably, the Veteran's service in Korea (in 1953 and 1954) was long prior to when herbicides were used in areas along the demilitarized zone [DMZ] in Korea (between April 1968 and July 1969).  Therefore, that allegation is inherently implausible, and requires no further discussion.  

Regarding exposure to herbicides in Thailand, the Veteran served in Thailand from January 1969 to January 1970.  His military occupational specialty (MOS) was supply sergeant.  The allegation of exposure to herbicides is not patently implausible, but as the Veteran's MOS was not one that has been acknowledged by VA as involving exposure to herbicides (such as military policy/base security) verification of exposure is needed for application of 38 U.S.C.A. § 1116 to be warranted.  The RO's July 2013 formal finding of insufficient information provided by the Veteran to allow for pursuit of verification of Agent Orange exposure (such as specific duties in the MOS that exposed him to herbicides, or a two-month time frame of the exposure) through JSRRC.  A Compensation and Pension Service Memorandum for the Record associated with the record in July 2013 notes that the Department of Defense (DOD) list indicates only that limited testing of tactical herbicides was conducted in Thailand only from April 2, through September 8, 1964 at Pranburi Military Reservation of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange which warrant application of § 1116 presumptions were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force informed that other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.

The available evidence of record does not show the exact location where the Veteran was stationed in Thailand or identify any specific duties or activities in which he engaged in Thailand that placed him in an area that exposed him to herbicides.  Nothing in the record supports that his duties in service placed him at the base perimeter in Thailand.  His duties are shown to have been those of a supply clerk, and he is not shown to have been involved in camp security.  

The Board finds that VA's development in this matter has been exhaustive, and that the Veteran is not shown to have been exposed to an herbicide agent, including Agent Orange, in the course of his service in Thailand.  Consequently, he is not entitled to consideration of his claims of service connection for Parkinson's disease, prostate cancer, IHD, and diabetes mellitus under the presumption provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).  Furthermore, as exposure to herbicides is not shown, there is no basis for considering whether the claimed residuals of a stroke, Parkinson's disease, prostate cancer, a heart disability (IHD), and diabetes mellitus may be otherwise shown to have been caused by exposure to herbicides (i.e., without the benefit of the presumptive provisions).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In summary, the record does not show, nor is it alleged that the Veteran served in or visited Vietnam, and it is not shown that he was exposed to herbicides elsewhere in service.  There is no competent evidence in the  record that otherwise links his  residuals of a stroke, Parkinson's disease, prostate cancer, heart disability, and diabetes mellitus, all diagnosed decades after his discharge in service, to a disease injury, or event in service.  In view of the foregoing, the preponderance of the evidence is against the claims of service connection for residuals of a stroke, Parkinson's disease, prostate cancer, a heart disability, and diabetes mellitus, and the appeal in these matters must be denied.  
Erectile Dysfunction (ED) resulting in Loss of Use of a Creative Organ.

The Veteran has a current diagnosis of ED.  However, it is neither shown, nor alleged, that ED was manifested in service.  Therefore service connection for ED on the basis that it became manifest in service and persisted, is not warranted.  The Veteran's theory of entitlement to service connection for ED (for the purpose of establishing entitlement to Special Monthly Compensation for Loss of Use of a Creative Organ) is strictly one of secondary service connection; he alleges that ED is secondary to his prostate cancer.  

A threshold requirement for substantiating a secondary service connection claim is that there must be evidence of an already service-connected disability (that caused or aggravated the disability for which secondary service connection is sought).  See 38 C.F.R. § 3.310.  The Veteran's prostate cancer is not service connected (this decision (above) affirms the denials of service connection for each disability on appeal.  Accordingly, a threshold requirement for establishing secondary service connection is not satisfied.  Therefore, his secondary service connection theory of entitlement to service connection for loss of use of a creative organ/ED must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Special Monthly Compensation Based on Aid and Attendance

Claims for special monthly compensation (SMC) based on the need for Aid and attendance are governed by the provisions set forth at 38 U.S.C.A. § 1114(l), and 38 C.F.R. §§ 3.350 , 3.352.  Special monthly compensation is payable to a Veteran with service-connected disabilities, who is housebound, or whose service-connected disabilities leave him so helpless as to be in need of regular aid and attendance, blind, or requiring nursing home care.  Thus, a threshold legal requirement for establishing entitlement to SMC Aid and Attendance benefits is that the Veteran must be shown to have established service-connection for a disability or disabilities.  Here, the Veteran has not established service connection for any disability, and that threshold requirement is not met.  Consequently, the analysis does not need to proceed any further (i.e. to determine whether the need for Aid and Attendance is factually shown.  The claim must be denied as lacking legal merit.
ORDER

Service connection for residuals of a stroke is denied.

Service connection for Parkinson's disease is denied.

Service connection for prostate cancer is denied.

Service connection for a heart disability is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for loss of use of a creative organ is denied.

Entitlement to special monthly compensation based on a need for regular aid and attendance is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


